Exhibit 10.1

 

[img1.jpg]


Amendment to Credit Agreement


 

This agreement is dated as of March 27, 2009, by and between Flexsteel
Industries, Inc. (the “Borrower”) and JPMorgan Chase Bank, N.A. (together with
its successors and assigns the “Bank”). The provisions of this agreement are
effective on the date that this agreement has been executed by all of the
signers and delivered to the Bank (the “Effective Date”).

 

WHEREAS, the Borrower and the Bank entered into a credit agreement dated June
25, 2007, as amended (if applicable) (the “Credit Agreement”); and

 

WHEREAS, the Borrower has requested and the Bank has agreed to amend the Credit
Agreement as set forth in this agreement;

 

NOW, THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:

 

1.

DEFINED TERMS. Capitalized terms used in this agreement shall have the same
meanings as in the Credit Agreement, unless otherwise defined in this agreement.

 

2.

MODIFICATION OF CREDIT AGREEMENT. The Credit Agreement is hereby amended as
follows:

 

 

2.1

From and after the Effective Date, the provision in the Credit Agreement
captioned “1.2 Facility A (Line of Credit).” is hereby amended and restated to
read as follows:

 

1.2                  Facility A (Line of Credit). The Bank has approved a credit
facility to the Borrower in the principal sum not to exceed $15,000,000.00 in
the aggregate at any one time outstanding (“Facility A”). Credit under Facility
A shall be repayable as set forth in a Line of Credit Note executed concurrently
with this agreement, and any renewals, modifications, extensions,
rearrangements, restatements thereof and replacements or substitutions therefor.

 

Non Usage Fee. The Borrower shall pay to the Bank a non-usage fee calculated on
the average daily unused portion of Facility A at a rate of 0.125% per annum,
payable in arrears within thirty (30) days of the end of each calendar quarter
for which the fee is owing. The Bank may begin to accrue the foregoing fee on
the date the Borrower signs or otherwise authenticates this agreement.

 

Letters of Credit. At any time the Borrower is entitled to an advance under
Facility A, the Bank agrees to issue letters of credit for the amount of the
Borrower and/or DMI until the maturity date of Facility A, provided that (a) the
aggregate maximum available amount which is drawn and unreimbursed or may be
drawn under all letters of credit which are outstanding at any time, including
without limitation all letters of credit issued for the account of the Borrower
and/or DMI which are outstanding on the date of this agreement, shall not exceed
$100,000.00, (b) the issuance of any letter of credit with an expiration date
beyond the maturity date of Facility A, shall be entirely at the discretion of
the Bank, (c) any letter of credit shall be a commercial letter of credit and
the form of the requested letter of credit shall be satisfactory to the Bank, in
the Bank’s sole discretion, and (d) the Borrower and DMI shall have executed an
application and reimbursement agreement for any letter of credit in the Bank’s
standard form. While any Letter of Credit is outstanding, the maximum amount of
advances that may be outstanding under the Line of Credit Note shall be
automatically reduced by the L/C Obligations. The Borrower shall pay the Bank a
fee (the “L/C Fee”) for each commercial letter of credit that is issued, equal
to 1.50% of the original maximum available amount of such commercial Letter of
Credit, payable in arrears for each calendar quarter within ten (10) days of
billing by the Bank. No credit shall be given for the feed paid due to early
termination of any letter of credit. The Borrower shall also pay the Bank’s
standard transaction fees with respect to any transactions occurring on an
account of any letter of credit. Each fee shall be payable when the related
letter of credit is issued, and transaction fees shall be payable upon
completion of the transaction as to which they are charged. All fees may be
debited by the Bank to any deposit account of the Borrower carried with the Bank
without further authority and, in any event, shall be paid by the Borrower
within ten (10) days following billing. The Bank is authorized, but not
obligated to

 

 


--------------------------------------------------------------------------------


make an advance under the Line of Credit Note without notice to the Borrower, to
make payment on a drawing under any Letter of Credit. The aggregate principal
amount of advances outstanding at any one time under the Line of Credit Note
(and any and all renewals, modifications, extensions, rearrangements,
restatements thereof and replacements or substitutions therefor) evidencing
Facility A plus the aggregate amount of L/C Obligations outstanding at any time
(the “Aggregate Outstanding Amount”) shall not exceed the maximum amount of
Facility A. If the Aggregate Outstanding Amount still exceeds the maximum amount
of Facility A after the Line of Credit Note balance is reduced to zero (that is,
L/C Obligations exceed the maximum amount of Facility A), the Borrower shall
provide cash collateral to the Bank for the L/C Obligations in an amount
sufficient to eliminate the excess. References in this agreement to the
principal amount outstanding under the Credit Facility A (including, without
limitation, the reference in Section 1.5 to “the aggregate principal amount of
advances outstanding under Facility A”) shall be deemed to include L/C
Obligations.

 

 

2.2

From and after the Effective Date, the provision in the Credit Agreement
captioned “1.3 Facility B (Line of Credit).” is hereby amended and restated to
read as follows:

 

1.3                   Facility B (Line of Credit). The Bank has approved a
credit facility to the Borrower in the principal sum not to exceed
$10,000,000.00 in the aggregate at any one time outstanding (“Facility B”).
Credit under Facility B shall be repayable as set forth in a Line of Credit Note
executed concurrently with this agreement, and any renewals, modifications,
extensions, rearrangements, restatements thereof and replacements or
substitutions therefor.

 

Non Usage Fee. The Borrower shall pay to the Bank a non-usage fee calculated on
the average daily unused portion of Facility B at a rate of 0.25% per annum,
payable in arrears within thirty (30) days of the end of each calendar quarter
for which the fee is owing. The Bank may begin to accrue the foregoing fee on
the date the Borrower signs or otherwise authenticates this agreement.

 

 

2.3

From and after the Effective Date, the following provision is hereby added to
Section 1 of the Credit Agreement:

 

1.5                   Borrowing Base. The aggregate principal amount of advances
outstanding at any one time under the Line of Credit Note (and any and all
renewals, modifications, extensions, rearrangements, restatements thereof and
replacements or substitutions therefor) evidencing Facility A and Facility B
(the “Aggregate Outstanding Amount”) shall not exceed the Borrowing Base or the
maximum principal amount then available under Facility A and Facility B,
whichever is less (the “Maximum Available Amount”). If at any time the Aggregate
Outstanding Amount exceeds the Maximum Available Amount, the Borrower shall
immediately pay the Bank an amount equal to such excess. “Borrowing Base” means
the aggregate of:

80% of the book value of all Eligible Accounts; plus

 

50% of cost (determined using the first-in, first-out method of inventory
accounting), of all Eligible Inventory; provided, however, that if the Bank
elects to obtain an appraisal at any time for any Inventory, the amount included
in the Borrowing Base due to Eligible Inventory shall be reduced (but not in any
event increased) to an amount equal to 50% of the appraised value of such
Inventory as determined by such appraisal.

 

 

2.4

From and after the Effective Date the following definitions are hereby added to
Section 2 of the Credit Agreement:

 

2.14      “Account” means a trade account, account receivable, other receivable,
or other right to payment for goods sold or leased or services rendered.

 

 

2.15

“Account Debtor” means the Person obligated on an Account.

 

2.16      “Eligible Accounts” means, at any time, all of the Borrower’s Accounts
in which the Bank has a first priority continuing perfected Lien and which are
earned and invoiced within thirty (30) days of being earned and which contain
selling terms and conditions satisfactory to the Bank, are payable on ordinary
trade terms, and are not evidenced by a promissory note, other instrument or
chattel paper. The net amount of any Eligible Account against which the Borrower
may borrow shall exclude all returns, discounts, credits, and offsets of any
nature, and all reserves established in accordance with GAAP, consistently
applied. Unless otherwise agreed to by the Bank in

 

2


--------------------------------------------------------------------------------


writing, Eligible Accounts do not include Accounts: (1) which are not owned by
the Borrower free and clear of all Liens, constructive trust, statutory
priorities not in favor of the Bank, and claims of Persons other than the Bank;
(2) with respect to which the Account Debtor is an Affiliate of the Borrower or
otherwise affiliated with or related to the Borrower, including without
limitation, any employee, officer, director, Equity Owner or agent of the
Borrower; (3) with respect to which goods are placed on consignment, guaranteed
sale, bill-and-hold, sale-and-return, sale on approval, cash-on-delivery or
other terms by reason of which the payment by the Account Debtor may be
conditional; (4) with respect to which the Account Debtor is not a resident of
the United States, except to the extent such Accounts are otherwise Eligible
Accounts and are supported by insurance, bonds or other assurances satisfactory
to the Bank; (5) subject to the U.S. Office of Foreign Asset Control Special
Designated Nationals and Blocked Person’s List, or with respect to which the
Account Debtor is otherwise a Person with whom the Borrower or the Bank is
prohibited from doing business by any applicable Legal Requirement; (6) which
are not payable in U.S. Dollars; (7) with respect to which the Borrower is or
may become liable to the Account Debtor for goods sold or services rendered by
the Account Debtor to the Borrower; (8) which are subject to dispute,
counterclaim, deduction, withholding, defense, or setoff; (9) with respect to
which the goods have not been shipped or delivered, or the services have not
been rendered, to the Account Debtor, or which otherwise constitute pre-billed
Accounts; (10) which constitute retainage, or are bonded Accounts;; (11) of any
Account Debtor who is the subject of any state or federal bankruptcy,
insolvency, or debtor-in-relief acts, or who has had appointed a trustee,
custodian, or receiver for the assets of such Account Debtor, or who has made an
assignment for the benefit of creditors or has become insolvent or fails
generally to pay its debts (including its payrolls) as such debts become due;
(12) with respect to which the Account Debtor is the United States government or
any department or agency of the United States; (13) otherwise determined to be
ineligible by the Bank and (14) which have not been paid in full within sixty
(60) days from the due date.

 

2.17      “Eligible Inventory” means, at any time, all of the Borrower’s
Inventory in which the Bank has a first priority continuing perfected Lien
except Inventory which is: (1) not owned by it free and clear of all Liens
except in favor of the Bank, and claims of Persons other than the Bank; (2) slow
moving, obsolete, unsalable, damaged, defective, perishable, or unfit for
further processing; (3) work in process; (4) subject to consignment or otherwise
in the possession of another Person, unless otherwise agreed to by the Bank in
writing; (5) in transit or located outside of the United States; (6) identified
to be purchased under a contract under which it has received, or is entitled to
receive, an advance payment; (7) ineligible due to licensing, intellectual
property, or any Legal Requirements that would make it difficult to sell, lease
or use such Inventory; (8)comprised of samples, returns, rejected items, re-work
items, non-standard items, odd-lots, or repossessed goods; (9) produced in
violation of applicable Legal Requirements, including the Fair Labor Standards
Act and the regulations and orders of the Department of Labor.

 

2.18      “Inventory” means raw materials, work in process, finished goods,
merchandise, parts and supplies, of every kind and goods held for sale or lease
or furnished under contracts of service and all documents of title, warehouse
receipts, bills of lading, and all other documents of every type covering all or
any part of the foregoing.

 

 

2.5

From and after the Effective Date, the following provisions are hereby added to
Section 4.5 of the Credit Agreement:

 

E.         Within forty-five (45) days after and as of the end of each calendar
quarter, except the calendar quarter ending on any June 30th, and for any
calendar quarter ending on June 30th, within ninety (90) days after and as of
the end of that calendar quarter, a borrowing base certificate, in form and
detail satisfactory to the Bank, along with such supporting documentation as the
Bank may request.

 

F.         Within forty-five (45) days after and as of the end of each calendar
month, except the calendar month ending on any June 30th, and for any calendar
month ending on June 30th, within ninety (90) days after and as of the end of
that calendar month, a Monthly and Year to Date Shipment and Profit Analysis
Report, in form and detail satisfactory to the Bank, along with such supporting
documentation as the Bank may request.

 

 

2.6

From and after the Effective Date, the provision in the Credit Agreement
captioned “5.2.J. is hereby amended and restated to read as follows:

 

 

J.

EBITDA/Interest Ratio. Permit as of any Test Period, its ratio determined on a
consolidated basis for Borrower and its Subsidiaries, of (i) net income, plus
amortization, depreciation, interest expense, income taxes, and the

 

3


--------------------------------------------------------------------------------


aggregate amount of all expenses related to options, (employee stock option
plans or employee stock purchase plans which reduce net income), all computed
for the Test Period then ending, to (ii) interest expense, computed for the same
such Test Period, to be less than the ratio specified below for any such Test
Period: for the Test Period ending on June 30, 2009, 2.00 to 1.00; for the Test
Period ending on September 30, 2009, 2.25 to 1.00; for the Test Period ending on
December 31, 2009, 2.50 to 1.00; for the Test Period ending on March 31, 2010,
2.75 to 1.00; and for the Test Period ending on June 30, 2010, and for each Test
Period ending thereafter, 3.00 to1.00. As used in this subsection, the term
“Test Period” means a period of four consecutive fiscal quarters.

 

 

2.7

From and after the Effective date, the provision in the Credit Agreement
captioned “5.2.K. Funded Debt to EBITDA Ratio.” is hereby deleted.

 

3.

RATIFICATION. The Borrower ratifies and reaffirms the Credit Agreement and the
Credit Agreement shall remain in full force and effect as modified by this
agreement.

 

4.

BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants
that (a) the representations and warranties contained in the Credit Agreement
are true and correct in all material respects as of the date of this agreement,
(b) no condition, event, act or omission which could constitute a default or an
event of default under the Credit Agreement, as modified by this agreement, or
any other Related Document exists, and (c) no condition, event, act or omission
has occurred and is continuing that with the giving of notice, or the passage of
time or both, would constitute a default or an event of default under the Credit
Agreement, as modified by this agreement, or any other Related Document.

 

5.

FEES AND EXPENSES. The Borrower agrees to pay all fees and out-of-pocket
disbursements incurred by the Bank in connection with this agreement, including
legal fees incurred by the Bank in the preparation, consummation, administration
and enforcement of this agreement.

 

6.

EXECUTION AND DELIVERY. This agreement shall become effective only after it is
fully executed by the Borrower and the Bank.

 

7.

ACKNOWLEDGEMENTS OF BORROWER / RELEASE. The Borrower acknowledges that as of the
date of this agreement it has no offsets with respect to all amounts owed by the
Borrower to the Bank arising under or related to the Credit Agreement, as
modified by this agreement, or any other Related Document on or prior to the
date of this agreement. The Borrower fully, finally and forever releases and
discharges the Bank, its successors and assigns and their respective directors,
officers, employees, agents and representatives (each a “Bank Party”) from any
and all claims, causes of action, debts, demands and liabilities, of whatever
kind or nature, in law or in equity, of the Borrower, whether now known or
unknown to the Borrower, which may have arisen in connection with the Credit
Agreement or the actions or omissions of any Bank Party related to the Credit
Agreement on or prior to the date hereof. The Borrower acknowledges and agrees
that this agreement is limited to the terms outlined above, and shall not be
construed as an agreement to change any other terms or provisions of the Credit
Agreement. This agreement shall not establish a course of dealing or be
construed as evidence of any willingness on the Bank’s part to grant other or
future agreements, should any be requested.

 

8.

INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER. The
Credit Agreement, as modified by this agreement, and the other Related Documents
contain the complete understanding and agreement of the Borrower and the Bank in
respect of the Credit Facilities and supersede all prior understandings and
negotiations. No provision of the Credit Agreement, as modified by this
agreement, or the other Related Documents, may be changed, discharged,
supplemented, terminated, or waived except in a writing signed by the party
against whom it is being enforced.

 

9.

Governing Law and Venue. This agreement shall be governed by and construed in
accordance with the laws of the State of Indiana (without giving effect to its
laws of conflicts). The Borrower agrees that any legal action or proceeding with
respect to any of its obligations under this agreement may be brought by the
Bank in any state or federal court located in the State of Indiana, as the Bank
in its sole discretion may elect. By the execution and delivery of this
agreement, the Borrower submits to and accepts, for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of those
courts. The Borrower waives any claim that the State of Indiana is not a
convenient forum or the proper venue for any such suit, action or proceeding.

 

4


--------------------------------------------------------------------------------


10.

NOT A NOVATION. This agreement is a modification only and not a novation. Except
as expressly modified by this agreement, the Credit Agreement, any other Related
Documents, and all the terms and conditions thereof, shall be and remain in full
force and effect with the changes herein deemed to be incorporated therein. This
agreement is to be considered attached to the Credit Agreement and made a part
thereof. This agreement shall not release or affect the liability of any
guarantor of any promissory note or credit facility executed in reference to the
Credit Agreement or release any owner of collateral granted as security for the
Credit Agreement. The validity, priority and enforceability of the Credit
Agreement shall not be impaired hereby. To the extent that any provision of this
agreement conflicts with any term or condition set forth in the Credit
Agreement, or any other Related Documents, the provisions of this agreement
shall supersede and control. The Bank expressly reserves all rights against all
parties to the Credit Agreement and the other Related Documents.

 

 

 

Borrower:

 

 

Flexsteel Industries, Inc.

 

 

By:

/s/ Timothy E. Hall

 

 

 

Timothy E. Hall

C.F.O.

 

 

 

Printed Name

Title

 

 

Date Signed:

March 27, 2009

 

 

 

Bank:

 

 

JPMorgan Chase Bank, N.A.

 

 

By:

/s/ Kyle S. Middleton

 

 

 

Kyle S. Middleton

Vice President

 

 

 

Printed Name

Title

 

 

Date Signed:

March 27, 2009

 

 

 





5


--------------------------------------------------------------------------------